\nl

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT oF CQLUMBIA JUL 1 0 2013
C|erk, U.S. District and
DALE B. ADAMS, ) Bankruptcy courts
)
Plaintiff, )
)
v. ) Civil Action No.

) \?> '» 10 ill
U.S. DEPARTMENT OF STATE, et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Hairzes v, Kerner, 404 U.S. 5 1 9, 520 (1972). Even pro se litigants, however,
must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of resjudicata applies. Brown v. Calzfarzo, 75 F.R.D. 497, 498 (D.D.C. 1977).

The Court has reviewed plaintiff s original complaint and his 261-paragraph amended
complaint. Notwithstanding the plaintiffs sweeping allegations of constitutional violations
committed by current and former Secretaries of State, Homeland Security, and Defense, he fails
to articulate which claims he brings against which defendant. As drafted, the amended complaint
utterly fails to set forth a short and plain statement of his claims. "lt is unwieldy at best and does
not provide defendants or the Court with fair notice of the factual basis for [his] claims."
Vurimirzdi v. HSFLB Corzdominium Owrzers Ass ’rz, No. 13-39, 2013 WL 3153756, at *3 (E.D. Pa.
June 21, 2013). Where, as here, a complaint "is ‘so confused, ambiguous, vague, or otherwise

539

unintelligible that its true substance, if any, is well disguised, it is subject to dismissal for its
failure to comply with Rule 8(a). Strunk v. U.S. House of Representatz'ves, 68 F. App’x 233, 235
(2d Cir. 2003) (quoting Salahuddz`n v. Cuomo, 861 F. 2d 40, 42 (2d Cir. 1988)); see Davis v.
Ruby Fooa's, Inc., 269 F.3d 818, 820 (7th Cir. 2001) ("The dismissal of a complaint on the
ground that it is unintelligible is unexceptionable."); cf Hamrick v. United Slates, 775 F. Supp.
2d 140, 142 (D.D.C. 201 1) (dismissing complaint sua sponte "[r]ather than require defendants to

waste unnecessary time and resources attempting to respond to plaintiffs plethora of nearly

incomprehensible claims"). An Order consistent with this Memorandum Opinion is issued

United §iates District Judge

separately.

DATE; j/Q/Q_Ul‘?> t